EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Davis on 09/08/2022.

The application has been further amended as follows: 

Claim 15 has been amended to read as follows:
A ceiling fan hanger assembly comprising: 
a mount plate including a pair of spaced plate extensions with each plate extension having a plate extension aperture; 
a downrod with a first end and a second end and a downrod mount provided at the first end having a bottom wall and a pair of spaced downrod extensions extending from the bottom wall each including a downrod extension aperture; and 
a connector bracket pivotally connected to the pair of spaced plate extensions at the plate extension apertures to define a first pivot axis, and pivotally connected to the pair of spaced downrod extensions at the downrod extension apertures to define a second pivot axis, which is perpendicular to the first pivot axis, wherein each downrod extension includes a first portion and a second portion, with the first portion being longer and thinner than the second portion relative to a longitudinal axis defined along the downrod; 
wherein the connector bracket includes an upper edge and a lower edge, and includes four tabs, with two tabs provided on the upper edge and two tabs provided on the lower edge.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show or reasonably teach in combination a ceiling fan hanger assembly having the recited elements, including:
a connector bracket including a top edge and a bottom edge, with a first pair of tabs arranged on the top edge and a second pair of tabs arranged on the bottom edge, wherein the connector bracket is pivotally connected to the pair of spaced plate extensions at the first pair of tabs to define a first pivot axis, and pivotally connected to the pair of spaced downrod extensions at the second pair of tabs to define a second pivot axis, which is different from the first pivot axis;
or including:
a connector bracket pivotally connected to the pair of spaced plate extensions at the plate extension apertures to define a first pivot axis, and pivotally connected to the pair of spaced downrod extensions at the downrod extension apertures to define a second pivot axis, which is perpendicular to the first pivot axis, wherein each downrod extension includes a first portion and a second portion, with the first portion being longer and thinner than the second portion relative to a longitudinal axis defined along the downrod; 
wherein the connector bracket includes an upper edge and a lower edge, and includes four tabs, with two tabs provided on the upper edge and two tabs provided on the lower edge;
or including:
the connector bracket further including a top edge and a bottom edge, with a first pair of tabs arranged on the top edge and a second pair of tabs arranged on the bottom edge, wherein the connector bracket is pivotally connected to the pair of opposing plate extensions at the first pair of tabs to define a first pivot axis, and pivotally connected to the pair of opposing downrod extensions at the second pair of tabs; 
wherein the connector bracket pivotally connects to the plate extensions to define a first pivot axis and pivotally connects to the downrod extensions to define a second pivot axis, and the first pivot axis and the second pivot axis pivots about the set of bushings.

Regarding the closest prior art of record, Niemiec et. al. (U.S. 20170030361) and Horng et. al. (U.S. 20170204869), while both Niemiec and Horng teach an analogous downrod (3) and connection members (33), Niemiec and Horng both fail to disclose a connector bracket pivotally connected to the plate extensions and having a first pair of tabs and a second pair of tabs as required by the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747